United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, LANCASTER
PROCESSING & DISTRIBUTION CENTER,
Lancaster, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-289
Issued: November 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On November 20, 2012 appellant, through her attorney, filed a timely appeal from an
August 7, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her recurrence of disability and consequential injury claims. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
On appeal, counsel contends that the record does not establish that OWCP properly
selected a referee physician pursuant to 5 U.S.C. § 8123(a).

1

5 U.S.C. §§ 8101-8193.

ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability
commencing September 11, 2007 causally related to her October 10, 2006 employment injuries;
and (2) whether she established that she sustained a cervical condition that warranted surgery due
to her accepted employment injuries.
FACTUAL HISTORY
This case has previously been before the Board.2 In a September 28, 2011 decision, the
Board set aside a June 1, 2010 OWCP decision denying appellant’s recurrence of disability claim
and a June 15, 2010 OWCP decision denying her claim for a consequential cervical injury. The
Board found that the case was not in posture for decision as to whether appellant sustained a
recurrence of disability due to an unresolved conflict in medical opinion. The Board found that
the medical opinion of Dr. Thomas J. Green, an impartial medical specialist, was not sufficiently
rationalized to support his conclusion on causal relationship. The Board also found that the case
was not in posture for decision regarding whether appellant sustained a cervical condition that
warranted surgery causally related to her accepted employment injuries due to an unresolved
conflict in medical opinion. Dr. Green did not provide sufficient rationale to support his opinion
that appellant’s cervical spondylosis was not caused by her accepted injuries. The case was
remanded to OWCP to obtain supplemental medical reports from Dr. Green to clarify his
opinions regarding the causal relationship between appellant’s claimed recurrence of disability,
consequential cervical injury and resultant surgery and her accepted work injuries. The facts and
circumstances as set forth in the prior decision are hereby incorporated by reference.3
By letter dated November 2, 2011, OWCP requested that Dr. Green submit a
supplemental report clarifying whether appellant’s cervical spondylosis and March 12, 2008
cervical surgery were medically warranted as a consequence of her accepted conditions. In a
November 15, 2011 report, Dr. Green advised that appellant developed cervical spondylosis with
radicular pain in the left upper extremity which was treated by a fusion operation following her
October 2006 employment-related left elbow injury. He stated that diagnostic test results and
operative reports showed that there was absolutely no direct correlation or aggravation in any
way of one condition upon the other.
By letter dated December 22, 2011, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. David C. Baker, a Board-certified orthopedic
surgeon, for a second impartial medical examination. The record contains a Form ME-M
(Memorandum of Referral to Specialist) which listed the previous physicians involved in the
case and requested referral to an orthopedist, an ME023 (Appointment Schedule Notification)
listing the selection of Dr. Baker as a referee physician, and an accompanying appointment

2

Docket No. 10-2308 (issued September 28, 2011).

3

OWCP accepted that on October 10, 2006 appellant, then a 38-year-old part-time flexible clerk, sustained left
ulnar neuropathy and tenosynovitis of the left wrist as a result of lifting and pulling trays at work. Following these
injuries, she returned to part-time flexible, limited-duty work on August 13, 2007.

2

information sheet that noted that appellant was referred to Dr. Baker. The record also contains a
report of telephone call with regard to setting the appointment.
In a January 25, 2012 report, Dr. Baker reviewed the medical evidence, listed
examination findings and advised that appellant did not sustain a cervical condition that required
surgery or a recurrence of disability on September 11, 2007 causally related to her October 10,
2006 employment injuries.
In a February 3, 2012 decision, OWCP found that appellant did not sustain a recurrence
of disability commencing September 11, 2007 or a cervical condition that warranted surgery due
to her accepted employment injuries as Dr. Baker’s impartial medical opinion represented the
weight of the medical evidence.
By letter dated February 10, 2012, appellant, through her attorney, requested an oral
hearing before an OWCP hearing representative. She submitted medical evidence which
addressed the causal relationship between her cervical condition and surgery, and left elbow and
pain conditions.
In an August 7, 2012 decision, the hearing representative affirmed the February 3, 2012
decision. He found that OWCP properly selected Dr. Baker as the impartial medical specialist
whose report was sufficiently rationalized to establish that appellant did not sustain a recurrence
of disability commencing September 11, 2007 or a cervical condition that warranted surgery
causally related to her accepted employment injuries.
LEGAL PRECEDENT -- ISSUE 1
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.4 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.5
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.6

4

5 U.S.C. § 8123(a).

5

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

6

C.P., Docket No. 10-1247 (issued September 25, 2011); Raymond J. Brown, 52 ECAB 192 (2001). Federal
(FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

3

The Medical Management Application (MMA), which replaced the Physician Directory
System, allows users to access a database of Board-certified specialist physicians and is used to
schedule referee examination. The application contains an automatic and strict rotational
scheduling feature to provide for consistent rotation among physicians and to record the
information needed to document the selection of the physician. If an appointment cannot be
scheduled in a timely manner, or cannot be scheduled for some other reason such as a conflict or
the physician is of the wrong specialty, the scheduler will update the application with an
appropriate bypass code. Upon the entering of a bypass code, the MMA will select the next
physician in the rotation.7
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.8 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.9
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.10
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled him or her for work on and after the date of the alleged
recurrence of disability.11

7

See generally supra note 5, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(December 2012); see also R.C., Docket No. 12-468 (issued October 15, 2012) (where the Board first discussed the
application of the MMA and found that appellant’s reasons for objecting to the list of impartial medical specialists
provided by OWCP were not valid).
8

20 C.F.R. § 10.5(x).

9

Id.

10

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Peterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
11

James H. Botts, 50 ECAB 265 (1999).

4

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision. OWCP did not establish that
Dr. Baker was selected in a fair and unbiased manner.
It is well established that OWCP has an obligation to verify that it selected Dr. Baker in a
fair and unbiased manner. It maintains records for this very purpose.12 The current record
includes a December 22, 2011 Form ME023 report and an appointment information sheet that
lists Dr. Baker as the selected physician. The record also contains a Form ME-M which listed
previous physicians involved in the case and a report of telephone call with regard to setting the
appointment. There are no other documents, screen captures or any other evidence to establish
how the MMA system was used to select the referee physician. Board case law provides that a
Form ME023 is not sufficient documentation that OWCP properly followed its selection
procedures.13
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist.14 OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.15
The Board will remand the case to OWCP for proper selection of a referee physician.
After such further development as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision as to whether appellant
sustained a recurrence of disability commencing September 11, 2007 causally related to her
October 10, 2006 employment injuries.16

12

M.A., Docket No. 07-1344 (issued February 18, 2008).

13

L.M., Docket No. 12-1396 (issued January 25, 2013); D.A., Docket No. 12-311 (issued July 25, 2012); C.P.,
Docket No. 10-1247 (issued September 28, 2011), petition for recon. denied, Docket No. 10-1247 (issued
May 15, 2012).
14

See D.M., Docket No. 11-1231 (issued January 25, 2012); D.L., Docket No. 11-660 (issued October 25, 2011).

15

See cases cited, supra note 12.

16

As the case must be remanded for proper selection of a referee physician, the second issue of whether appellant
developed a cervical condition that warranted surgery as a consequence of her October 10, 2006 employment
injuries is moot. See Sharon Edwards, 56 ECAB 749 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development of
the medical evidence in accordance with this decision.
Issued: November 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

